CaS€ 3:18-CV-00650-|\/|H
Rachel S. Gunther, Esq.
Principat Attomey

   

_ n©9-n -4 Fi|etd 2/0€5/18 Page 1 of 7 Page|D# 173

Virginia Beach, Virginia
g 4646 Princess Anne Road Suite 101

LiC€I'lS€d in VA &, NC L A W I]Gt R 0 U P Virginia Beach, VA 23462
Teiephone: 757-671-3352
Attorrieys 813 Counselors at Law Fa°$m1161757"671'3353

Matthew J. Weinberg, ESq- Offices iri Virgirria 85 North Carolina

Hertford, North Carolina
www.g'untherlaw.com 147 N_ Church St_
Hertford, NC 27944
Telephone: 252-426-2006
Facsimile: 252-426¢2004

Sem'or Associate
Licensecl in VA 86 CA

 

December 3, 2018

Peter E. Schurig, Esquire

Setliff Law

4940 Dominion Blvd

Glen Allen, VA 23060

Counsel for Penn-America lnsurance Company
Telephone #: (804) 377-1276

Re: Polh` v. Wth`fe anes, Inc.
Demand Letfer 011 Behal_'fofBrj)a/n Poflz`
PAV0059538

Date of Loss: l\/larch 22, 2016

File No.i 18001754

Dear l\/Ir. Schurig,

Please review our Demand Letter for damages incurred by Bryan Polli on March 22,
2016 while working for White Pines, Inc. d/b/a LA’s Gentlemen’s Club (“LA’s”). Below please

find our theory on liability, application of the policy, current medical damages, lost wages and
request for pain and suffering

Liability

In its response to Plaintiff’s Request for Admissions, LA’s admitted that on March 22,
2016 Bryan Polli was working as its employee LA’s contests Whether Bryan was working as a
manager as he claims, but admits he was trained as a cook and a bartender. LA’s further admits
that non-security personnel such as cooks and managers have participated in neutralizing hostile
customers while working in the Club.

On l\/iarch 22, 2016 at approximately 6:30 p.m. Bryan asked two disruptive LA’s
customers to leave the premises as required by his job position. The Assailants refused and
threatened violence against the club. Bryan then instructed the doorman Elijah to call the security
personnel in early as they normally did not arrive until 8:00 p.m. Aithur (one of the security
guards) arrived approximately 15 minutes later and informed the Assailants that he would call
the police if they did not leave. A brief fight between the Assailants and Arthur then ensued. The
Assailants were then subdued and agreed to leave the premises on their own accord.

Case 3:18-cV-00650-I\/|HL Document 9-4 Filed 12/05/18 Page 2 of 7 Page|D# 174

At no point did Arthur or any other staff member ensure the Assailants had completely
left the premises, secure the front door from reentry, or take precautions against the hostile
customers who had not only threatened violence, but briefly fought previously Further, LA’s
instructed their workers not to call the police to prevent negative attention to towards the strip
club. Thusj no one called the police to report the incident

Bryan, Arthur, Elij ah and Jason (the cook) remained at the front door of LA’s discussing
the situation Arthur informed Bryan that there Was a retractable baton, known as an ASP inside
the front desk, which he handed to Bryan Who put the ASP in his back pocket.

Approximately three minutes later, the Assailants burst through the front door, swinging
their fists wildly. The Assailants quickly had Jason and Arthur overmatched, and Bryan feared
for the safety of everyone present in the strip club. Bryan then extracted the ASP and struck
Assailant One in the back of the head_ The hit enraged the Assailant who landed punches on
Bryan’s jaw and ribs.

The next morning Bryan awoke coughing up blood and headed straight to the hospital.

Workers’ Compensation

Bryan timely provided notice of his injuries to his employer, Kenny Edwards. However,
at no point did LA’s report the incident to the Virginia Workers’ Compensation Comrnission,
claiming at the time that he was not a covered employee

Had LA’s acknowledged that Bryan was an employee as they recently admitted, this
action would have been covered by the Virginia Workers’ Compensation Act (“Act”). “A
physical assault may constitute an ‘accident’ within the meaning of the Act when it appears that
it was the result of an actual risk arising out of the einployment.” Bufler v. Somhem Srares
Cooperarive, Inc., et al. 270 Va. 459, 465 (2005) (intemal quotations omitted). “Such an accident
arises out of the employment if there is a causal connection between the employee’s injury and
the conditions under which the employer requires the work to be done. Id.

LA’s admission that its cooks and managers participate in neutralizing hostile customers
clarifies that the accident occurred under conditions LA’s requires work to be done and Wcrkers’
Compensation applies

Notably, because LA’s failed to properly classify Bryan as an employee, it has forfeited
the protection from a common-law action under the exclusivity provisions of the Act. See e.g.,
Delp v. Berry, 213 Va. 786, 789 (1973).

Case 3:18-cV-00650-I\/|HL Document 9-4 Filed 12/05/18 Page 3 of 7 Page|D# 175

Negli'gence

Bryan asserts the following negligence claims against LA’s: failure to staff security
guards, failure to prevent Assailants from re-entering LA’s, and failure to call for police
assistance Had LA’s performed these actions, Bryan’s injury could have been prevented

Had the security guards been on staff when the Assailants began getting hostile in the
beginning, the security guards could have subdued the situation. By failing to have security on
hand, the Assailants gained confidence in their hostility Which ultimately led to Bryan’s hann.

l\/Ioreover, LA’s failure to prevent the Assailants from re-entry is the but for cause of
Bryan’s harrn. Aiter the Assailants had already began one fight and made threats to the
establishment, LA’s had a duty to ensure that they did not have the chance to renter the club as
their attempt to cause harm was foreseeable lnstead, the Assailants were able to storm back
inside swinging punches wildly. Thus, LA’s negligence was the direct cause of Bryan’s hann.

Finally, LA’s policy of avoiding calls to the police also resulted in Br'yan’s injury. After
the Assailants attacked a security guard the first time, the incident should have immediately been
reported to the police who should have been called to the scene. Instead, no employee at LA’s
reported the incident pursuant to LA’s policy of avoiding negative attention from the police
Thus, the police were not at the scene to prevent the Assailants from storming back into the club.

Conrributory Negliger:ce

An assertion of contributory negligence is likely to fail. Bryan was Working within the
scope of his employment When dealing with the Assailants. He was solely responsible for
dealing with hostile customers when no security guard was present, as none were schedule to
arrive until 8:00 p.m. that night Further, LA’s admits that cooks and managers subdue hostile
customers Thus, a defense of contributory negligence is unlikely to succeed

Assault and Bartei'y Excfusz`on to Genera[ Liability Polz'cy

LA’s failure to prevent reentry by the Assailants, after they had fought once and
threatened the entire club, was the but for cause of Bryan’s hann. The Assailants aggressive
reentry was foreseeable as they had threatened to do just that. Had LA’s simply locked the doors
after they had left, or called the police, Bryan would not have been injured Accordingly, the
policy exclusion for assault and battery should not apply.

Further, the General Liability Policy may have an exception to the assault and battery
exclusion for defense of persons or property

Case 3:18-cV-00650-I\/|HL Document 9-4 Filed 12/05/18 Page 4 of 7 Page|D# 176

To Date l\/ledical Damages
Bryan Polt'i Before and Af:er Inju)'y Narrcrtr`ve

Prior to l\/lr. Polli's injury, he was able to work long hours, and was able to take side jobs,
such as landscaping, helping people rnove, or small construction j obs. He was able to talk to
people (co-workers, customers, etc.) all day.

He was very physically active and athletic. He played pick-up soccer at local parks,
would play football or volleyball at the beach, he would swim, surf, longboard, or just spend the
day doing activities with his athletic girlfriend and her growing little boy.

He was an active young man, and made the most ofhis life, working or "playing“ for
long hours each day. lie had a very active sex life He worked out regularly and was able to
maintain a healthy body weight of 150 pounds

Directly after his injury, at the hospital he felt the worst pain he can remember, feeling as
if he were being ripped apart from the inside He was not able to breathe normally or even fully

catch his breath, and he always felt "one breath behind." He lost 50 pounds in the 11 days he
was in the hospital

He was released early, due to his lack of health insurance After his release, he was told
to stay on bed rest. He suffered pain in his chest and the majority of his body. Every movement
and every breath hurt. He had to make an effort to breathe shallowly, because deep breaths hurt.
He had difficulty sleeping, as he could only sleep in one position without pain, and movement in
his sleep would wake him to incredible pain. He had trouble eating enough, because the "full"
sensation would trigger pain. Usirrg his right arm hurt his chest. lt took him two months just to
be able to breathe normally, and had to do daily exercises to assist him just to breathe Any
sexual activity was impossible

l\/Ir. Polli's injuries were permanent, and will have a lasting effect upon the remainder of
his life:

Heart Displacement: When he gets too excited or does too much activity, his chest hurts
and he can feel his heart beating right through his chest. This makes it hard for him to breathe,
sends icepick sensations through his entire abdominal area, and his pectoral area. The pain

makes it difficult for him to even talk. lndigestion makes him feel as if gas is pressing against
his heart and lungs.

Case 3:18-cV-0065O-I\/|HL Document 9-4 Filed 12/O5/18 Page 5 of 7 Page|D# 177

l\/lr. Polli now suffers from poor circulation issues, losing circulation in random parts of
his body. Bending his right wrist a certain way makes him lose circulation in his hand or
squeezing something makes him lose circulation in his thumb.

l-le is unable to tolerate heat. He used to take hot showers, but now the heat and steam
make him too dizzy.

Mg: Trying to breathe frequently causes shooting pains in the center of his chest and orr
his right side from under the armpit to his ribcage. He does not have sufficient lung capacity
anymore When he is breathing, he is aware that only his left (uninjured) lung is inflating and
deflating properly. lie always feels short of breath, yawning a lot more, trying to get oxygen

Talking for any extended length of time (15 minutes or more) makes him out of breath.
Coughing hurts, hiccups hurt, sneezing hurts. He does not have the lung capacity to participate

in sports or swim as he used to. lt is very hard for him to have sex when he cannot catch his
breath.

At the hospital, the doctors at the hospital warned him that any time he get even just a
cold, he has to go to the hospital, so that they can treat him, because any upper respiratory
infection he gets will most likely result in pneumonia, and if he gets pneumonia, it could kill him
(even though it is treatable, and usually is not fatal).

The doctors also told him that if he takes another impact to his chest, it could be fatal (a
punch, a fall, an airbag, etc.).

Anxiety: Being anxious physically hurts him now. Seeing people much bigger than he is
that he do not know causes him anxiety. Aggressive behavior in social areas causes him anxiety.
He cannot work in a job where he has to worry about physically aggressive
clients/guests/customers. He gets anxious because he cannot perform simple tasks the way he is
supposed to. He is anxious and overprotective of his chest area.

Fatigge: Simple tasks cause him fatigue He has to nap a lot, and frequently has to nap in
order to have the energy to do things like cooking dinner. Simple tasks such as mowing the lawn
(on a riding rnower) which he could do before in an hour now takes 3 - 4 hours, as he can only
do things in smaller increments Any physical activity has to be broken up into blocks.
(Example: He can carry groceries into the house, but then may not be able to put them away until
after he has rested.) His sex life sex went from active and frequent to inactive and infrequent

l\/lr. Polli is the primary caretaker of his girlfriend's son, but he cannot keep up with a
growing boy. l\/lr. Polli feels that he is always disappointing her son because her son can

Case 3:18-cV-0065O-I\/|HL Document 9-4 Filed 12/O5/18 Page 6 of 7 Page|D# 178

remember when l\/lr. Polli could run around with him all day before - why not now? l\/lr. Polli
cannot "roughhouse" with him because it causes l\/lr. Polli pain.

Pain generally: Standing too long or even sitting down too long causes pain. Twisting or
reaching can cause extreme pain.

Mea’ical Bills
Sentara lndependence: 3/23/ 16 : $737'4.26
Sentara Princess Anne Hospital: 3/23/16 thru 3/28/16 : $13,598.77
l\/ledical Center Radiologists, lnc: 3/23/ 16 f 5/04/ 16 = $400
Emergency Physicians of Tidewater-Sentara lndependence: 3/23/ 16 : $l,208
Sentara Leigh Hospital: 3/28/16 thru 4/2/16 z $33,873.88
l-larnpton Roads Radiology Associates: 3/24/16 thru 3/28/16 : $456
Atlantic Anesthesia, lnc.: 3/29/ 16 : $4075
Sentara Leigh Hospital: 4/13/16 tlnu 5/4/16: $634

TOTAL: $61,669.91

Lost Wages

Directly after the injury Bryan Polli was unable to work for 6 months at approximately
33000 per month equal to 318,000.

Six months after the injury, Bryan began working Wells Fargo, where he was forced to
take off 30 days due to his injury equal to a total of 341 54.40 of lost wages

TOTAL: $22,154.40

Total Darnages Dernand
l\/Iedical : $61,669.91

Lost Wages = $22,154.40
Costs : $327.61
Attorney Fees : 335,000

Case 3:18-cV-0065O-I\/|HL Document 9-4 Filed 12/O5/18 Page 7 of 7 Page|D# 179

Pain and Suffering : 8589,063.44

Tofal; $708,542.36

Plcase confirm receipt of this demand 1 am amenable to discuss resolution of this matter in more
detail_, please contact my office to set up a telephone conference

Vcry truly yours,
dfw ______ \

c_-:F___:_rm

 

l\/latthew Wcinberg

